RESOLUCIÓN
A la solicitud de revisión, no ha lugar, por no haberse recurrido a la Comisión Estatal de Elecciones dentro del tér-mino legal, según el procedimiento administrativo dispuesto en el Art. 4.006-A de la Ley Electoral, 16 L.P.R.A. see. 3156a(i). Esta disposición establece que, agotado el trámite interno de revisión de los partidos políticos, cualquier deci-sión adversa se revisará mediante apelación a “los orga-nismos oficiales dentro de los cinco (5) días laborables siguientes a la determinación del partido”.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Ortiz emitió voto concurrente, al cual se une el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Negrón García emitió voto disidente y el Juez Asociado Señor Rebollo López emitió opinión disidente.
(.Fdo.) Bruno Cortés Trigo Secretario General